DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 recite the limitation "the ceramic matric composite" in lines 1 and 1.  There is insufficient antecedent basis for these limitations in these claims.
Specifically, it is unclear if claims 10 and 11 should properly depend from claim 9 (which recites “a ceramic matrix composite”) of if each claim should read “a ceramic matrix composite”.
For purpose of examination each limitation will be considered as “a ceramic matrix composite”.
However, positive in claim recitation of proper antecedent basis is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gong et al. (US 20100321191; hereinafter Gong).

Regarding claim 1, Gong teaches a system (abstract) for wirelessly monitoring temperatures ([0047]; see also [0013]; [0028]) of a gas turbine engine ([0047]; 680; see fig. 6C), comprising: 
a wireless sensor (500) positioned on a component of the gas turbine engine ([0047] “temperature sensor 500 … can be mounted … to the turbine on an engine blade or other high-temperature location”; see fig. 6C); 
one or more interrogating antennas (at least 120; [0042] and 630; see fig. 6B) configured to transmit an RF signal to the wireless sensor and receive an RF return signal from the wireless sensor ([0047-48]; [0050-53] teach about the wireless interrogation of the sensor via the antennas via “interrogation signal 617” response signal 618 - [0050]; see also fig. 6B); and 
a processing unit (at least 635/636; see figs. 6A/B) configured to interpret the RF return signal to determine a plurality of temperatures of the component of the gas turbine engine ([0054]; [0048]; see [0055] teaching use of a plurality of sensors).

claim 3, Gong teaches that the wireless sensor (see fig. 5) comprises: a patch antenna (sensor 500 includes antenna 120 which is a “patch antenna”; see [0042] and fig. 5); a polymer derived ceramic layer ([0042] teaches that element 520 “is generally formed on a ceramic (e.g., PDC) substrate 520”; see at least abstract teaching that PDC is “polymer-derived ceramic”); and a bond coat (bonding materials taught in at least [0047] teaching “temperature sensor 500 can be miniature (e.g., .about.1-10 mm) and can be mounted using high temperature tolerant bonding materials” and [0052]).

Regarding claim 5, Gong teaches that the patch antenna comprises a material selected from the group consisting of platinum, nickel, copper, gold, palladium, silver, tungsten, titanium, or tantalum ([0032] “antenna 120 … can comprise a refractory metal … such as W, Ta, Pt, Ti”).

Regarding claim 6, Gong teaches that the polymer derived ceramic layer comprises a material selected from the group consisting of Alumina, Silicon carbide nitride, Titania, Zirconia, YSZ, or Silicon Carbide ([0009]; [0024] teach at least SiCN – Silicon Carbide Nitride).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) and (a)(1) as being anticipated by Gong et al. (US 20150028889; hereinafter Gong’889).

Regarding claim 15, Gong’889 teaches a method of manufacturing a wireless sensor for wirelessly monitoring temperatures of a gas turbine engine ([0036]; [0043]; figs. 2A-D), comprising: 

depositing a PDC substrate on top of the bonding solution (115; see fig. 2C and [0036]; see also [0037]); and 
depositing a metallic component on top of the PDC substrate 110; see fig. 2B and [0036-37]/[0047].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 20110133950; hereinafter Subramanian).

claim 1, Subramanian teaches a system for wirelessly monitoring temperatures of a gas turbine engine (abstract; [0099]; see figs. 17-18 and 1), comprising: 
a wireless sensor (306; see fig. 17) positioned on a component of the gas turbine engine (at least turbine blade 301; see fig. 17; [0097-99]); 
one or more interrogating antennas configured to transmit an RF signal to the wireless sensor and receive an RF return signal from the wireless sensor (at least 310/311; [0099]; [0102]; [0111]; see figs. 17 and 18); and 
a processing unit (processor; see [0006]; [0106]) configured to interpret the RF return signal to determine a plurality of temperatures of the component of the gas turbine engine ([0098] teaches that sensor 306 may be a heat flux sensor and/or thermocouples; see also fig. 4 and [0041] directly teaching that multiple thermocouples 66 may be used as the sensor for use on components of a turbine including a turbine blade).
Subramanian does not teach the above claimed limitations within the same embodiment (see at least the embodiments shown in figs. 17-18 and fig. 4 as cited above).
However, Subramanian teaches embodiments which contain the general concept of a telemetry system for use in a combustion turbine engine that includes a sensor (see abstract). While the disclosure of Subramanian is relatively large, the various embodiments are all well related and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. This is because one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with any combination of the embodiments taught in Subramanian including the specific sections and figures cited above because the end goal is to obtain at least temperature data from a turbine engine.
claim 2, Subramanian teaches that the wireless sensor is deposited on an Inconel surface (at least [0077] teaches that “One or more brackets 182 may be fabricated of the same alloy as static seal segment 180, such as Inconel 625” see fig. 14; see also [0043] “oxidation-resistant Ni-based alloys such as MCrAlX, where M may be Fe, Ni or Co, and X may be Y, Ta, Si, Hf, Ti, and combinations thereof, may be used as sensing materials for high temperature applications”) of the gas turbine engine (see at least abstract and fig. 17).

Claims 3, 4, 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian as applied to claim 1 above and further in view of Gong.

Regarding claim 3, Subramanian teaches that the wireless sensor comprises: a[n] antenna (at least 102; see figs. 5 and 6); a ceramic layer (60; [0041] teaches that barrier coating “TBC” may be yttria-stabilized zirconia); and a bond coat (62; [0041]; see fig. 4).
Subramanian does not directly and specifically state that that the antenna is a patch antenna and that the ceramic is a polymer derived ceramic.
However, Gong teaches a temperature sensor (500) having a patch antenna (120; [0042]; see fig. 5) and a polymer derived ceramic layer ([0042] teaches that element 520 “is generally formed on a ceramic (e.g., PDC) substrate 520”; see at least abstract teaching that PDC is “polymer-derived ceramic”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the antenna and ceramic layer of Subramanian with the specific knowledge of using the specific patch antenna and polymer derived ceramic of Gong. This is because patch antennas are well understood and known to be 

Regarding claim 4, Subramanian and Gong lack direct and specific teaching that the patch antenna comprises an MCrAl[Ta ,Hf, Si] Y coating, wherein M is a material selected from the group consisting of Fe, Co, or Ni.
However, Subramanian does disclose “oxidation-resistant Ni-based alloys such as MCrAlX, where M may be Fe, Ni or Co, and X may be Y, Ta, Si, Hf, Ti, and combinations thereof” ([0043]) for use in the sensor device ([0043]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge of using the material of Subramanian with the use as an antenna coating in order to provide the benefits of the oxidation resistance against harsh environments. This is important in order to provide a durable sensor in a gas turbine.

Regarding claim 7, Subramanian and Gong lack direct and specific teaching that the bond coat comprises a second MCrAl[Ta ,Hf, Si] Y coating.
However, Subramanian does disclose “oxidation-resistant Ni-based alloys such as MCrAlX, where M may be Fe, Ni or Co, and X may be Y, Ta, Si, Hf, Ti, and combinations thereof” ([0043]) for use in the sensor device ([0043]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge of using the material of 

Regarding claim 9, Subramanian teaches that the wireless sensor further comprises a ceramic matrix composite ([0066]).

Regarding claim 10, Subramanian teaches that the ceramic matrix composite is embedded in the component of the gas turbine engine ([0066] in view of [0097] “embedded or surface mounted sensor 306”).

Regarding claim 11, Subramanian teaches that the ceramic matrix composite is bonded on the component of the gas turbine engine ([0066]; [0097] “embedded or surface mounted sensor 306”; see also [0041] and [0071]).

Regarding claim 12, Subramanian teaches that the wireless sensor is deposited on the component of the gas turbine engine using a process selected from the group consisting of a physical vapor deposition process, a thermal spraying process, or a ceramic ball milling process ([0098]).

Regarding claim 13, Subramanian teaches that the wireless sensor is deposited on the component of the gas turbine engine using a thermal spraying process ([0098]) comprising 

Regarding claim 14, Subramanian teaches that the component of the gas turbine engine is a blade (see at least fig. 17) and the wireless sensor is installed under a thermal barrier coating of the blade ([0033]; [0097]; see also fig. 4 showing such embedding in the TBC).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian as modified by Gong as applied to claims 1 and 3 above and further in view of Gong’889.

Regarding claim 8, Subramanian and Gong lack direct and specific teaching that the bond coat provides a ground plane for the wireless sensor.
However, Gong’889 teaches a ground plane ([0029]; [0031]; and [0034]; see fig. 2A).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the bond coat of Subramanian and Gong with the specific knowledge of using the ground plane of Gong’889. This is because such a ground plane allows for matching Q-factor. This is important in order to allow the elements to transmit energy efficiently (see [0031] of Gong’889).

Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong’889 as applied to claim 15 above and further in view of Stecura et al. (US 4055705; hereinafter Stecura).

claim 16, Gong’889 lacks direct and specific teaching that the bonding solution comprises NiCrAlY.
However, Stecura teaches using NiCrAlY as a bond coat applied via plasma spraying to turbine blades (col. 2, ¶ at 40; col 2, ¶ at 16).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the bonding method of Gong’889 with the specific knowledge of using the NiCrAlY as a sprayed bond coating of Stecura. This is because use of this material allows for a “strong adherence to metal surfaces and, in particular, has been shown to form an especially strong bond to nickel” (col. 2, ¶ at 1 of Stecura). This is important in order to provide a durable and robust attachment to a turbine blade or other harsh environment structure.

Regarding claim 18, Gong’889 lacks direct and specific teaching that the metallic component comprises NiCrAlY.
However, Stecura teaches using NiCrAlY as a bond coat applied via plasma spraying to turbine blades (col. 2, ¶ at 40; col 2, ¶ at 16) and use of NICrAlY as part of metal surface mounted components (see col. 2, ¶ at 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the bonding method of Gong’889 with the specific knowledge of using the NiCrAlY of Stecura. This is because use of this material allows for a “strong adherence to metal surfaces and, in particular, has been shown to form an especially strong bond to nickel” (col. 2, ¶ at 1 of Stecura). This is important in order to provide a durable and robust attachment to a turbine blade or other harsh environment structure.

Regarding claim 20, Gong’889 lacks direct and specific teaching that one or more materials are deposited using a thermal spraying process.
However, Stecura teaches using NiCrAlY as a bond coat applied via plasma spraying to turbine blades (col. 2, ¶ at 40; col 2, ¶ at 16).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the bonding method of Gong’889 with the specific knowledge of using the plasma/thermal spraying method of Stecura. This is because use of this spraying allows for application of material in order to form an “especially strong bond to nickel” (col. 2, ¶ at 1 of Stecura). This is important in order to provide durable and robust attachment to a turbine blade or other harsh environment structure.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gong’889 as applied to claim 15 above and further in view of further in view of Easter et al. (US 20170190628, hereinafter Easter).

Regarding claim 17, Gong’889 teaches that the PDC substrate comprises SiCN ([0029]; [0039]).
Gong’889 lacks teaching that the PDC substrate comprises Al2O3.
However, Easter teaches PDC with both SiCN and AL2O3 ([0028] teaching that Al2O3 may be a solid filler in PDC materials including for SiCN).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the SiCN PDC of Gong’889 with the specific .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gong’889 as applied to claim 15 above and further in view of Gregory et al. (US 20110280279; hereinafter Gregory).

Regarding claim 19, Gong’889 lacks direct and specific teaching that the surface of the component is an Inconel metallic surface.
However, Gregory teaches a surface which is an Inconel metallic surface (198; see fig. 13[0086] “Ground plane 198 may be an Inconel 718 turbine blade”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the surface of the turbine engine part of Gong’889 with the specific knowledge of using the Inconel turbine blade surface of Gregory. This is because Inconel is a well know turbine blade material and attaching the temperature measurement device to this material allows for meeting end user measurement goals. This is important in order to provide a useful and robust attachment to Inconel materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855